not under a sentence of death or imprisonment as required by NRS 34.724.
                 See Coleman v. State,     130 Nev. „ 321 P.3d 863, 867 (2014).
                 Therefore, because Joiner did not meet the imprisonment requirement of
                 NRS 34.724, he was not eligible for post-conviction habeas relief.        See id.
                 For this reason, we affirm the decision of the district court to deny the
                 petition. 2 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                    Parraguirre    ao-c
                                                                                      J.
                                                    Saitta


                       2Although    the district court incorrectly addressed the procedural
                 bars and merits of the claims, we nevertheless affirm because the district
                 court reached the correct result in denying the petition. See Wyatt v.
                 State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding that a correct
                 result will not be reversed simply because it is based on the wrong reason).

                       3 Joiner's counsel has filed two motions for leave to amend or
                 supplement the fast track statement and response with recent relevant
                 authority that supports his claims that his lifetime supervision conditions
                 are unconstitutional. Because we do not reach the merits of Joiner's
                 challenges to his sentence of lifetime supervision, we deny the motions to
                 supplement his fast track statement with authority and argument related
                 to those issues.



SUPREME COURT
        Of

     NEVADA
                                                      2
(0) 1947A    e
                cc: Hon. James M. Bixler, District Judge
                     Turco & Draskovich
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A